Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-15-2006

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4215




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Williams" (2006). 2006 Decisions. Paper 1425.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1425


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-4215


                          UNITED STATES OF AMERICA,

                                           v.

                                MARCUS WILLIAMS,
                                      a/k/a
                                 JAMAR MOFIELD
                                      a/k/a
                               MARCUS ROLLERSON,

                                   Marcus Williams,
                                a/k/a Marcus Rollerson,
                                               Appellant




                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                              (D.C. No. 02-cr-00172-37)
                      District Judge: Honorable Stewart Dalzell




                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 2, 2006

      Before: SLOVITER and FUENTES, Circuit Judges, and RESTANI,* Judge.


      *
        Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.

                                           1
                                  (Filed: March 15, 2006 )
                                _______________________

                                OPINION OF THE COURT
                                _______________________


FUENTES, Circuit Judge.

       Marcus Williams, a/k/a Marcus Rollerson 1 (“Rollerson”) appeals his conviction

arising from a multi-defendant narcotics conspiracy case. Rollerson argues that he was

deprived of his due process right to a fair trial as a result of the Government’s

presentation of false testimony by two alleged co-conspirators. For the reasons stated

below, we will affirm Rollerson’s conviction.

                                      I. Background

       As we write solely for the parties, our recitation of the facts will be limited to those

necessary to our determination. On December 8, 2001, Rollerson was arrested on the

second floor of a narcotics stash house located at 636 North Brooklyn Street in

Philadelphia. Police found more than 145 grams of crack cocaine, 20 grams of cocaine,

numerous items used to manufacture and package crack cocaine, five loaded firearms,

numerous cellular telephones and two-way radios, and more than $4,000 in small

denominations of cash throughout the house and on the persons of Rollerson and a second


       1
         Appellant was identified in the indictment as Marcus Williams, a/k/a Jamar
Mofiield, a/k/a Marcus Rollerson. At trial, defense counsel informed the District Court
that the Appellant’s real name is Marcus Rollerson and that is how he was identified
throughout the trial.

                                              2
individual found in the house.

       On October 24, 2002, Rollerson, along with 36 co-defendants, was indicted for

participating in a massive cocaine and crack conspiracy that lasted from 1997 to 2002 and

spanned Philadelphia, western Pennsylvania, Delaware, and other locations. Rollerson

was charged with: conspiracy to distribute cocaine and crack cocaine, in violation of 18

U.S.C. § 846; possession with intent to distribute crack cocaine, in violation of 21 U.S.C.

§§ 841(a) and (b)(1)(A); possession with intent to distribute crack cocaine within 1,000

feet of a school, in violation of 21 U.S.C. § 860(a); possession of a firearm in furtherance

of drug trafficking, in violation of 18 U.S.C. § 924(c); and felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1). Prior to trial, the Government dismissed

two of the counts: possession with intent to distribute crack cocaine within 1,000 feet of a

school, and felon in possession of a firearm.

       At trial, the evidence presented by the Government included the testimony of

Courtney Carter and Tracey Teagle, who testified to their drug dealing activities in

general and their observations of Rollerson at or near the narcotics stash house located at

636 North Brooklyn Street. The Government stipulated at trial that Rollerson was in jail

during 1999, 2000, and the first eight months of 2001. However, in the course of

testifying that Rollerson was one of co-defendant Malik Williams’s “boys” at or near the

North Brooklyn Street stash house (Carter) and was dealing narcotics near the stash house

(Teagle), both Carter and Teagle at times made statements implying that they saw



                                                3
Rollerson in 2000. Nonetheless, when pressed by counsel to pinpoint precisely when they

encountered Rollerson at or near the stash house, Carter and Teagle repeatedly stated that

they were unsure of when they observed him.

       At the close of the Government’s case, Rollerson moved for a directed verdict of

acquittal under Rule 29 of the Federal Rules of Criminal Procedure, arguing that the

evidence was insufficient to support his conviction. Rollerson attacked the testimony of

Carter and Teagle, but did not raise a due process claim. The District Court denied the

motion. The jury subsequently convicted Rollerson of the three remaining counts against

him: conspiracy to distribute cocaine and crack cocaine, possession with intent to

distribute crack cocaine, and possession of a firearm in furtherance of drug trafficking.

       The District Court sentenced Rollerson to a total of 300 months’ imprisonment.

He received 240 months as to both the conspiracy and possession with intent to distribute

counts, to run concurrently, and 60 months as to the possession of a firearm in furtherance

of drug trafficking count, to run consecutively.

                                       II. Discussion

       Rollerson appeals only his conviction, arguing that two of the Government’s

witnesses testified falsely that Rollerson was at or near a narcotics stash house and

dealing narcotics in the vicinity of that stash house during 2000, which is when Rollerson

was incarcerated on unrelated charges. Rollerson thus claims that he was deprived of his

due process right to a fair trial as a result of the Government’s presentation of false



                                              4
testimony.

       At the outset, we note that Rollerson did not raise his due process argument in the

District Court. Rollerson’s Rule 29 motion for acquittal was based on his claim that the

Government failed to present sufficient evidence to sustain a conviction. In particular,

Rollerson’s motion did not allege that the witnesses perjured themselves, or that the

Government knowingly introduced false testimony, which are the essential elements of

the due process claim he makes on appeal. Accordingly, because Rollerson did not raise

the due process argument below as a grounds for acquittal, the plain error standard

governs his request for relief.

       Under plain error review, “before an appellate court can correct an error not raised

at trial, there must be (1) error, (2) that is plain, and (3) that affects substantial rights. If

all three conditions are met, an appellate court may then exercise its discretion to notice a

forfeited error, but only if (4) the error seriously affects the fairness, integrity, or public

reputation of judicial proceedings.” Johnson v. United States, 520 U.S. 461, 466-67

(1997) (internal quotation marks and citations omitted); see also United States v.

Vazquez, 271 F.3d 93, 99 (3d Cir. 2001) (en banc). The “plain-error exception to the

contemporaneous-objection rule is to be ‘used sparingly, solely in those circumstances in

which a miscarriage of justice would otherwise result.’” United States v. Young, 470
U.S. 1, 15 (1985) (quoting United States v. Frady, 456 U.S. 152, 163 n.14 (1982)). It is

Rollerson’s burden to establish plain error. United States v. Olano, 507 U.S. 734-35



                                                 5
(1993).

       Rollerson’s due process claim cannot succeed under plain error review. The

Government stipulated to the fact of Rollerson’s incarceration, which contradicted any

suggestion by Carter and Teagle that Rollerson was at or near the narcotics stash house in

2000, and defense counsel fully exploited this fact on cross-examination of the

Government witnesses. Thus, the witnesses’ statements concerning when they claimed to

have seen Rollerson were part of the disputed facts that were submitted to the jury as the

finder of fact. The jury was entitled to consider the testimony of Carter and Teagle, as

well as the other evidence presented by the Government, and determine for itself the

credibility and weight of their testimony that they observed Rollerson engaged in

activities consistent with a narcotics conspiracy. Accordingly, Rollerson has not

established that the District Court erred by not finding a due process violation based on

the testimony of Carter and Teagle.

                                      III. Conclusion

       For the reasons stated above, we will affirm Rollerson’s conviction.




.




                                   /s/ Julio M. Fuentes
                                   Circuit Judge




                                             6